Citation Nr: 0209564	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  98-08 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 1975 
and from April 1976 to June 1996.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office (M&RO) in Wichita, Kansas. 

In October 2000, the Board remanded the veteran's claim to 
the M&RO for additional development, to include a VA 
examination.  That development has been completed and the 
case is ready for final appellate review. 


FINDINGS OF FACT

1.  The M&RO has notified the veteran of the evidence needed 
to substantiate his claim and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.

2.  The veteran does not currently have hypertension.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126].  The VCAA modified VA's obligations in 
two significant ways.  First, VA has a duty to notify a 
claimant of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist claimants in obtaining evidence necessary to 
substantiate their claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  The VCAA applies to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  
The amendments became effective November 9, 2000, except for 
an amendment to 38 C.F.R. § 3.156(a) and the second sentence 
of 38 C.F.R. § 3.159(c), which became effective August 29, 
2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  Duty to Assist, 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

The record reflects that the M&RO addressed the veteran's 
claim for service connection for hypertension on the merits 
in a rating decision on November 1, 2000, as summarized in a 
February 2001 supplemental statement of the case.  The Board 
had remanded the veteran's claim in October 2000 in order to 
afford the veteran a VA examination to determine whether he 
had hypertension.  That examination was conducted by VA in 
December 2000.  It appears that all pertinent medical records 
have been associated with the claims files.  In addition to 
obtaining all pertinent records and affording the veteran an 
examination in connection with his hypertension claim, the 
was informed in the supplemental statement of the case in 
February 2001 that the basis for denial was the absence of 
evidence showing he had hypertension.  Therefore, the veteran 
will not be prejudiced as a result of the Board deciding this 
claim even though the M&RO did not specifically consider the 
claim in light of the VCAA. 


Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).  Service incurrence or aggravation of 
hypertension during wartime service may be presumed if it is 
manifested to a compensable degree within one year of the 
veteran's discharge from service. 38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

Factual Background

Service medical records show that in January 1986, the 
veteran was seen for a sexually transmitted disease.  At that 
time, his blood pressure was 120/90.  In February 1992, the 
veteran was seen for sinusitis, and his blood pressure was 
noted to have been 136/90.  In June 1993, the veteran was 
seen for chest pain.  At that time, it was noted that the 
veteran did not have hypertension.  A June 1993 
electrocardiographic report revealed that the veteran's blood 
pressure was 138/96.  A January 1996 electrocardiogram report 
revealed marked sinus bradycardia, voltage criteria for left 
ventricular hypertrophy and nonspecific "ST T" changes.  A 
January 1996 retirement examination report reflects that the 
veteran's heart was "normal."  His blood pressure was 
recorded as 116/60.  The examiner noted that the veteran had 
questionable left ventricular hypertrophy.  On a Report of 
Medical History, dated in January 1996, the veteran indicated 
that he did not know if he had high or low blood pressure.  

In February 1996, it was noted that the veteran did not have 
a prior medical history of hypertension.  At that time, 
assessments of atypical chest pain and cardiomegaly to be 
ruled out were recorded.  A graded exercise test report, 
dated in February 1996, reflects that the veteran's blood 
pressure while resting was 120/90 and 110/90 while standing.  
It was noted by the examiner that the veteran did not have a 
history of hypertension and that any elevated readings were 
most likely secondary to the effect of training.  The 
examining physician recommended that the veteran's blood 
pressure be monitored more frequently. 

Post-service VA outpatient and examination reports, dating 
from 1976-2000, show that the veteran had his blood pressure 
taken on numerous occasions and that it was within normal 
limits.  In January and February 1997, the veteran was seen 
for migraine headaches.  At that time, assessments of stable 
hypertension were recorded.  In March 1997, it was noted that 
the veteran had a prior history of high blood pressure.  A 
July 1997 VA hypertension examination report reflects that 
the veteran's blood pressure was 132/69 while sitting, 126/78 
while lying down and 124/69 while standing.  After physical 
evaluation, the pertinent diagnosis was that the veteran did 
not have any current or past history of hypertension and that 
he was on medication for his headaches. 

A September 1997 VA outpatient report revealed an assessment 
of hypertension, which was under good control.  

A December 2000 VA hypertension examination was performed 
pursuant to the Board's October 2000 remand.  The physician 
stated that he had reviewed the Board's October 2000 remand 
instructions and extensively reviewed the claims file.  He 
noted that there were 31 blood pressure checks in the claims 
file, four of which were abnormal.  In this regard, the 
examiner indicated that of the abnormal blood pressures 
taken, two were taken while the veteran was having a single 
episode of chest pain, one was taken when he was diagnosed 
with a sexually transmitted disease and one was when the 
veteran had an upper respiratory tract infection.  

The VA doctor also noted that a review of the claims file 
reflected that in February 1995, the veteran was placed on 
medication for cluster headaches.  It was noted that the 
service medical records ("DA file") revealed eleven normal 
blood pressure readings.  The doctor noted that the first 
diagnosis of hypertension was made by a neurologist, who was 
treating the veteran for his headaches.  The VA examiner in 
December 2000 concluded that there was no evidence that the 
veteran had hypertension prior to being seen by the VA 
neurologist in October 1998, that the neurologist had assumed 
that the veteran had hypertension, and that the initial 
misdiagnosis of hypertension in 1985 had been carried along 
to the present time.  It was the opinion of the VA examiner 
in December 2000 that after a review of the claims file and 
medical records, the veteran did not have a diagnosis of 
hypertension and that the initial diagnosis of hypertension 
made by the VA neurologist in October 1998 was a false 
assumption which had been carried forward since that time. 

Analysis

The Board recognizes the veteran's contention that he has 
hypertension which had its onset during service.  The Board 
concludes, however, that service connection for hypertension 
is not warranted because the record does not support a 
medical conclusion that the veteran has hypertension.  The 
Board reaches this conclusion from the claim file review and 
medical opinion provided by a VA physician in December 2000 
in connection with this claim.  The doctor considered 
evidence favorable to the veteran, including various 
apparently elevated blood pressure readings during service, 
and persuasively accounted for those readings in the context 
of all the evidence.  

The probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The 
Board may rely on an independent medical expert's opinion for 
its reasons and bases where the expert has fairly considered 
the material evidence which appears to support the 
appellant's position.  Wray v. Brown, 7 Vet. App. 488, 483 
(1995).  

Significantly, the VA doctor who reviewed the veteran's 
record in December 2000 also provided a reasonable analysis 
for his conclusion that hypertension had been misdiagnosed 
after service.  There is no contrary opinion based on review 
of the medical records.  In this regard, it does not appear 
that the VA examiner who followed the veteran for his 
headaches in 1998 had reviewed the claim file prior to 
entering a diagnosis of stable hypertension.  Thus, the Board 
concludes the opinion of December 2000 that the veteran was 
misdiagnosed as having hypertension is probative and entitled 
to great weight.  In summary, because the record does not 
support a current diagnosis of hypertension, the record 
affords no basis for allowance of the appeal.  


ORDER

Service connection for hypertension is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

